Title: To George Washington from Arthur St. Clair, 29 September 1781
From: St. Clair, Arthur
To: Washington, George


                  
                     Sir
                     Philadelphia Septr 29th 1781
                  
                  I have been honoured with your Excellencys Letter of the 15th instt which came to hand on the 26th—previous to the receipt of it Congress had ordered me to draw all the Levies of this State to Philadelphia from an Apprehension, that strongly prevailed, and some Intelligence they credited, that Sir Henry Clinton with a Body of about five thousand Men intended, by way of Diversion to your Excellencys Operations, or to counterballance in some Measure your Success, to visit this City, and either plunder or destroy it—It appeared to me a very improbable Movement; for tho it might have been possible for him to force his Way to Delaware the Passage of that River might have been rendered very doubtful, and the Jersey Militia, with the Troops General Heath might in that Case have sent to their Assistance must have rendered his Retreat very difficult—if he attempted it by Water the difficulty of returning was not lessened, and the Danger of losing all his Vessels was added to it, yet the necessity he was thought to be under of making some Attempt in favour of Lord Cornwallis gained credit to every Report that made him look this Way.  Your Excellencys Letter was immediatly communicated to Congress, and this Day they have repeated the Order, and left me at Liberty to join the Army, which I shall do with as much Expedition as possible, and I hope I need not assure your Excellency that the being detained here in a state of Idleness when the Army was in the Field has been a most mortifying Circumstance, and what I would have studiously avoided had the Prospects been ever so unpromising—they are now so favorable as might tempt forward the least inclined to the Service—neither has there been any neglect to forward the Equipment of the Detachments the Delay has arisen from cruel Necessity—Its march however will be rather expedited by their having been brought here, as it will render Waggons, which the Quarter Master has not been able yet to procure, needless; nor has Mr Morris had it in his Power to give them one farthing, which has so soured both Officers and Men that I dread the Consequences.
                  The Assembly has passed a Law to raise Money, for the Recruiting Service, upon the Delinquent Classes under the former Law—It will be some time however before it will be productive—The Plan for carrying it on I expect to settle with Council tomorrow, and shall put the Execution of it under the Direction of Colonell Thompson, as General Irwine is ordered to Fort Pitt.  I have the Honor to be Sir Your Excellencys most obedient and very humble Servant
                  
                     Ar. St Clair
                  
                  
                     A considerable Body of the Militia are encamped at Newton and the whole of the City and the three lower Countys called out.  Sir Henry Clinton is upon Staaten Island with about five thousand Men, and has removed the Cannon from the Battery at York.  The Princissa suffered so much in the Action with the Count de Grasse that she is laid up in the east River—the Terrible was abandonned at Sea and  set fire to and another line of Battle Ship is still missing.  Admiral Digby is arrived with a ninety and two seventy four Gun Ships.
                  
                  
               